                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


    STEVEN D. LISLE,

              Plaintiff,

    v.                                             Case No. 3:15-CV-00965-NJR-GCS

    KIMBERLY BUTLER, LIEUTENANT
    WELBORN, C. MCCLURE, SUSAN
    HILL, HORMAN, JANA SOUTH,
    JORDANA REEVES, and CALE
    YOUNG,

               Defendants. 1


                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Plaintiff Steven D. Lisle is an African American inmate in the Illinois Department

of Corrections (“IDOC”) who filed this suit under 42 U.S.C. § 1983 for alleged violations

of his constitutional rights.

         In his First Amended Complaint, Lisle alleges that while he was incarcerated at

Menard Correctional Center (“Menard”), he received a false disciplinary ticket for

contraband and was placed in segregation (Doc. 128). Lisle notes that his cellmate, who

was white, took responsibility for the contraband but was ultimately found not guilty of

the allegations. Lisle, however, was found guilty. He overheard prison personnel make


1 The Clerk of Court is DIRECTED to change “C. McClure” to “Christopher McClure,” “Lieutenant
Welborn” to “William Welborn,” and “Hormann” to “Jodi Hormann” to reflect Defendants’ proper names
as provided in their answers.

                                           Page 1 of 6
racist remarks against him and he believes the disciplinary proceedings were race-

motivated.

       While in segregation, Lisle made several suicide attempts. Correctional officers

and medical staff at Menard were aware of Lisle’s mental health issues and history of

suicide attempts, but failed to take proper measures to ensure his safety. Once Lisle was

placed on suicide watch, Jana South, a nurse at Menard, told Lisle that if he was going to

kill himself, he should do it right. Lisle was forced to sleep naked on a cold steel bed

without a mattress or bedding, and was denied medical attention. Lisle alleges he asked

for medical attention but never received any treatment. He states grievance counselors

turned a blind eye to his numerous grievances complaining of the false disciplinary ticket,

disparate racial treatment, suicide attempts, lack of medical care, and inhumane

conditions while on suicide watch.

       United States District Judge Michael J. Reagan presided over this case until his

retirement earlier this year. In December 2017, Judge Reagan granted partial summary

judgment and dismissed several of Lisle’s claims (Doc. 186). Judge Reagan held, in part,

that Lisle’s Eighth Amendment claim against South for mocking his suicide attempts fails

as a matter of law. He concluded, “Defendant South’s statement that if Plaintiff were to

attempt to kill himself, he should do it right, if truly said, is reprehensible. The statement

alone, however, is not sufficient to allow Plaintiff to recover against South.” The

following claims survived summary judgment:

       Count 3:      Deliberate indifference for intentionally disregarding a
                     known risk of suicide against Jordana Reeves, William
                     Welborn, Jodi Hormann, Christopher McClure, and Cale

                                         Page 2 of 6
                     Young;

       Count 4:      Deliberate indifference against South for ignoring Lisle’s
                     request for a doctor; and

       Count 10:     Deliberate indifference against Susan Hill for failure to
                     respond to his grievances related to his suicide attempt.

       Judge Reagan presided over a jury trial on the remaining counts in January 2018

(Docs. 252-55). After the jurors were selected, but before they were sworn in, Lisle’s

counsel raised an objection under Batson v. Kentucky, 476 U.S. 79 (1986) “for Wexford’s

exercise of its preemptory strikes for racially motivated reasons and exercising two of the

three preemptory on black jurors” (Doc. 252, p. 62). Judge Reagan responded,

       You should have made them while we were doing it. I think you waived at
       this juncture. We can make a record. I know we do have an African
       American on the jury. Without us going backwards now and reinventing
       the wheel, I think it untimely and I deny on that basis. I do note juror 10 is
       African American and that juror was tendered to both Wexford and IDOC.
       They both accepted that juror. Juror 9 was stricken by IDOC. That was an
       African American. Juror 18 was stricken by Wexford, African American.
       Juror 23 is stricken by [Wexford].

(Id. at p. 64). Although he rejected the challenge as untimely, Judge Reagan gave defense

counsel an opportunity to offer a race-neutral response.

       IDOC’s counsel stated that Juror 9 testified she had interactions with individuals

in Illinois prisons and county jails, had discussed those individuals’ experiences with

them, and believes those conversations would impact her decision in this case (Id. at

pp. 64-65). Wexford’s counsel stated Jurors 18 and 23 testified that members of their

families were incarcerated and appeared as if they would be unable to treat Defendants

in this case fairly (Id. at p. 65). Judge Reagan found the reasons to be race-neutral and the


                                        Page 3 of 6
jury was sworn in (Id. at pp. 64-66).

       After a two-day trial, the jury found in favor of Lisle on his deliberate indifference

claims against Reeves, Welborn, Hormann, and McClure and awarded him

compensatory damages only (Doc. 217). The jury found in favor of Young, South, and

Hill on the remaining counts (Id.).

       Lisle appealed, and the Seventh Circuit found that Judge Regan erred when he

granted summary judgment for South on Lisle’s claims against her for mocking his

suicide attempts (Doc. 261, Ex. 1). The Seventh Circuit noted that “pain sufficient to

constitute cruel punishment may be physical or psychological” (Id. at p. 18) (quoting Beal

v. Foster, 803 F.3d 356, 357-38 (7th Cir. 2015) (internal alterations omitted)). And, “[w]ith

the understanding that the Eighth Amendment also protects psychologically vulnerable

inmates against psychological pain deliberately inflicted by correctional officers, Nurse

South’s alleged statements, if made, went beyond ‘simple verbal harassment’” (Id.).

       Although summary judgment was inappropriate, the Seventh Circuit noted that

on remand, this Court should consider whether 42 U.S.C. § 1997e(e) impacts Lisle’s claim

(Id. at p. 20). Section 1997e(e) provides, “No federal civil action may be brought by a

prisoner confined in a jail, prison, or other correctional facility, for mental or emotional

injury suffered while in custody without a prior showing of physical injury or the

commission of a sexual act.” This provision applies only to compensatory damages, not

nominal or punitive damages involving no physical injury. Calhoun v. DeTella, 319 F.3d

936, 941 (7th Cir. 2003).

       The Seventh Circuit also found that Judge Reagan improperly analyzed Lisle’s

                                        Page 4 of 6
Batson challenge during jury selection. In Batson v. Kentucky the Supreme Court held that

“the State denies a black defendant equal protection of the laws when it puts him on trial

before a jury from which members of his race have been purposefully excluded.” 476 U.S.

79, 85 (1986). “[T]rial judges have considerable flexibility and discretion in managing jury

selection, including how they provide a reasonable opportunity to raise Batson

challenges” (Doc. 261, Ex. 1, p. 11). “[T]he dismissal of the venire or the swearing of the

jury is the presumptive deadline for making Batson challenges.” United States v. Williams,

819 F.3d 1026, 1029 (7th Cir. 2016). In this instance, the Seventh Circuit determined Lisle’s

challenge was timely because he objected within minutes after the third or fourth black

potential juror was struck (Doc. 261, Ex. 1, p. 11).

       Moreover, the Seventh Circuit found that the error was not harmless because

Judge Reagan’s effort to “make a record” fell short (Id. at p. 12). There are three steps to

analyzing a Batson challenge: (1) if a party suspects peremptory strikes, he must object

and make a prima facie case of racial discrimination; (2) if the Court finds the party has

made a prima facie showing, the burden shifts to the striking party to provide a race-

neutral reason for the strike; and (3) the trial judge must “determine whether the . . . the

stated reasons were the actual reasons or instead were a pretext for discrimination”

(Doc. 261, Ex. 1, pp. 10-11). Because Judge Reagan stated the explanations were race-

neutral, but never made a credibility finding, the Batson analysis was incomplete. The

Seventh Circuit explained that remand was warranted because there is no way to make

a credibility determination from the record; “For example, the record does not show

whether similarly situated white jurors were struck for similar reasons, nor did the judge

                                         Page 5 of 6
say anything about anyone’s demeanor” (Doc. 261, Ex. 1, p. 14). Accordingly, the Seventh

Circuit remanded for additional findings on the credibility of the defendants’ race-neutral

explanation for striking the black jurors.

       Following remand, this Court held a status conference at which defense counsel

appeared in person and Lisle appeared by video (Doc. 269). After considering the parties’

positions and the Seventh Circuit’s decision, it is clear that the Batson issue cannot be

resolved, and Lisle is entitled to a new trial. As the Seventh Circuit noted, there is not

enough information in the record from which to assess the legitimacy of counsels’ race-

neutral explanations. And because the undersigned did not conduct jury selection, a post-

hoc credibility determination is not possible.

       Accordingly, a new trial will be set at a later date, for a time when the Court’s

schedule permits. Lisle’s Eighth Amendment claim against South for mocking his suicide

attempts is reinstated. In sum, this case proceeds on the following counts:

       Count 3:      Deliberate indifference for intentionally disregarding a
                     known risk of suicide against Reeves, Welborn, Hormann,
                     McClure, and Young

       Count 4:      Deliberate indifference against South for ignoring Lisle’s
                     request for a doctor and mocking his suicide attempts; and

       Count 10:     Deliberate indifference against Hill for failure to respond to
                     his grievances related to his suicide attempt

       IT IS SO ORDERED.

       DATED: September 24, 2019

                                                 ___________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge

                                        Page 6 of 6
